Citation Nr: 0709433	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for pneumonia.

3. Entitlement to service connection for an infectious 
disorder claimed as hepatitis.

4. Entitlement to service connection for a left knee 
disability.

5. Entitlement to service connection for a left arm scar.

6. Entitlement to service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active service from March 1981 to March 2001.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2002 rating action that 
initially granted service connection and assigned 
noncompensable ratings for uterine fibroid removal, 
hypertension, a residual scar following a fibrocystic breast 
biopsy, gastroesophageal reflux disease (GERD), vocal cord 
dysfunction, left ulnar neuropathy, and seborrheic dermatitis 
and acne vulgaris of the head and back.  In this same rating 
action, the RO denied service connection for migraine 
headaches, for pneumonia, for an infectious disorder claimed 
as hepatitis, for low back and left knee disabilities, and 
for an arm scar.  The veteran filed a notice of disagreement 
(NOD) in October 2002 with the initial noncompensable ratings 
assigned and the denials of service connection and the RO 
issued a statement of the case (SOC) in May 2003.  The 
veteran had an informal conference with a Decision Review 
Officer (DRO) at the RO in February 2003.  In May 2003, the 
DRO granted initial 10 percent ratings for GERD, left ulnar 
neuropathy, and vocal cord dysfunction.  Thereafter, the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in May 2003 and perfected 
her appeal only as to the six claims for service connection.

The veteran failed to appear for a Board hearing scheduled in 
June 2004 Washington, D.C.

In August 2004, the Board remanded the matters on appeal to 
the RO, via the Appeals Management Center (AMC), for 
additional development.  After accomplishing further 
development, the AMC Cleveland Resource Center issued an SSOC 
in April 2006 (reflecting the continued denial of the 
claims), and returned these matters to the Board for further 
appellate consideration.  



The Board's decision addressing all service connection claims 
on appeal, except for the claim for service connection for a 
low back disability, is set forth below.  The matter of 
service connection for a low back disability is addressed in 
the remand following the order; this matter is being remanded 
to the RO via AMC in Washington, DC.  VA will notify the 
veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each of the claims herein decided have been 
accomplished.

2.  Migraine headaches were not shown in service, and 
competent medical evidence or opinion does not establish that 
there is a medical nexus between the veteran's current 
migraine headaches and service.

3.  Competent medical evidence or opinion does not establish 
that there is a medical nexus between the veteran's current 
claimed residuals of pneumonia, including breathing problems, 
and service.

4.  There is no medical evidence or opinion that the veteran 
currently has any infectious disorder, including hepatitis.

5.  A left knee disability was not shown in service, and 
competent medical evidence or opinion does not establish that 
there is a medical nexus between the veteran's current left 
knee disability and service.

6.  The veteran suffered an in-service left arm laceration, 
and there is medical evidence of a current left forearm scar.




CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine 
headaches are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  The criteria for service connection for residuals of 
pneumonia are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

3.  The criteria for service connection for an infectious 
disorder claimed as hepatitis are not met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

4.  The criteria for service connection for a left knee 
disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

5.  The criteria for service connection for a left arm scar, 
claimed as a right arm scar, are met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the claims for service connection for migraine 
headaches, for residuals of pneumonia, for an infectious 
disorder claimed as hepatitis, for left knee disability, for 
a left arm scar, on appeal in light of the duties imposed by 
the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate these claims has been accomplished.

In a February 2003 pre-rating letter issued by the RO and an 
August 2004 post-rating issued by the AMC, the veteran was 
notified of what was required to establish entitlement to 
service connection for the claimed disabilities (injury or 
disease that began or worsened during service, a current 
disability, and a relationship between the current disability 
and active service), and identified the type of evidence 
needed to establish each element of the claim.  After this 
letter, and subsequent other documents pertinent to the 
claims, the veteran was afforded opportunities to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence. 

The Board also finds that the February 2003 and August 2004 
letters collectively satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
aforementioned letters, the RO and AMC notified the veteran 
that VA would make reasonable efforts to help her obtain 
evidence necessary to support her service connection claims, 
such as medical records (including private medical records), 
if she gave it enough information, and, if needed, 
authorization, to obtain them.  The letters further specified 
what records VA was responsible for obtaining, to include 
Federal records, and the type of records that VA would make 
reasonable efforts to get.  In the August 2004 letter, the 
AMC requested that the veteran provide any evidence in her 
possession that pertains to the claims.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents substantially 
meeting the VCAA's notice requirements (addressed above) were 
furnished to the veteran after the March 2002 rating action 
on appeal.  However, the Board finds that any delay in 
issuing section 5103(a) notice did not affect the essential 
fairness of the adjudication, in that her claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO/AMC development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the February 2002 and August 
2004 letters and additional opportunities to provide 
information and/or evidence pertinent to the claim under 
consideration, the RO readjudicated the claims for service 
connection (as reflected in the April 2006 SSOC).

Hence, the Board finds that the VA's failure in not 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  In this appeal, the veteran's 
status is not at issue, and the letters identified above 
notified the veteran of the elements of existence of a 
disability and medical relationship between her military 
service and that disability.  While the RO/AMC has not 
notified the veteran regarding degree of disability or 
effective date of rating, on these facts, such omission is 
harmless.  Id.  As the Board's decision herein denies the 
veteran's service connection claims, no effective date or 
rating is being, or is to be, assigned; accordingly, there is 
no possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims on appeal has been accomplished.  The RO/AMC 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining all evidence necessary to substantiate 
her claims.  As a result, service medical records, and the 
reports of VA examinations in October 2001, March 2003, and 
April 2005 have been associated with the claims file.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claims.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims 
for service connection herein decided, at this juncture, 
without directing or accomplishing any additional 
notification and/or development action.  

II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

A.  Migraine Headaches

The veteran contends that she currently suffers from migraine 
headaches that began during active service.  However, after 
considering the medical evidence in light of the above-noted 
criteria, the Board finds that the claim for service 
connection for migraine headaches must be denied.

Service medical records do not show that the veteran was 
treated for migraine headaches.  A July 1982 service 
treatment note lists an impression of muscle contraction 
headache.  A December 1982 service treatment record reflects 
that the veteran was evaluated for allergies after complaints 
of intermittent bi-temporal headaches, occasional nasal 
congestion, and rhinorrhea.  The veteran was treated for 
sinus headaches with associated temporal and frontal pain as 
well as blurred vision in August 1983.  Service medical 
records dated in March 1986, September 1987, December 1988, 
and October 1991 noted continued complaints of headaches, 
sinus congestion, and persistent sinusitis.  A May 1994 
service treatment note shows  that the veteran was treated 
for a presumed viral illness with symptomatology including 
headaches.  A December 2000 service treatment note reflects 
complaints of sinus headaches. 

Post-service medical evidence of record consists of VA 
examination reports dated in October 2001 and April 2005 that 
each list a diagnosis of migraine headaches.  During the 
April 2005 VA examination, the veteran informed the examiner 
that her headaches had begun in 1985 and were generally 
triggered by sinus problems.  Thereafter, the examiner listed 
a diagnosis of migraine headaches that began in 1985.  A mere 
transcription of lay history, unenhanced by any additional 
medical comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

In this case, the veteran's claim for service connection for 
migraine headaches must be denied because competent evidence 
or opinion simply does not establish that there is a medical 
nexus any current migraine headaches and complaints of 
headaches during active service.  The Board notes that the 
veteran already receives compensation for service-connected 
sinusitis with headaches, and there is no medical evidence 
that the veteran has any other separate headache disability 
that is related to active service.  Significantly, the 
veteran has not presented nor identified any medical evidence 
or opinion that, in fact, supports the claim for service 
connection.  

B.  Residuals of Pneumonia

The veteran contends that she suffers from breathing problems 
after being hospitalized for pneumonia during active service.  
However, after considering the medical evidence in light of 
the above-noted criteria, the Board finds that the claim for 
service connection for residuals of pneumonia must be denied.

Service medical records indicate that the veteran was 
hospitalized for an undiagnosed viral illness during active 
service in April 1994.  An August 1994 treatment note 
indicates that the veteran had suffered from a presumed viral 
illness that was probably pneumonia.  An October 1999 service 
treatment record noted complaints of dyspnea and listed 
assessments of GERD and allergic rhinitis.  Pulmonary 
function test results from October 1999 noted that the 
veteran exhibited normal airway mechanisms and lung volumes.  
An August 2000 service treatment record lists a history of 
dyspnea and possible vocal cord dysfunction.

In a March 2003 statement, the veteran's Air Force physician 
indicated that she suffered from GERD with symptoms including 
trouble breathing and vocal cord dysfunction.   A March 2003 
VA examination report noted that the veteran complained of 
dyspnea that has persisted since she had pneumonia during 
service.  The examiner listed impressions of chronic 
laryngitis and no sign of upper respiratory tract 
obstruction.  VA X-rays in October 2001 and April 2005 
revealed normal results with no active parenchymal disease.  
In an April 2005 VA examination report, the examiner stated 
that it is at least as likely as not that the veteran's vocal 
chord dysfunction was due to in-service pneumonia.

In this case, the veteran's claim for service connection for 
residuals of pneumonia must be denied because competent 
evidence simply does not establish that there is a medical 
nexus between the veteran's claimed residuals of pneumonia, 
including breathing problems, and active service.  The Board 
notes that the veteran already receives compensation for 
current breathing problems in connection with her service-
connected disability of vocal cord dysfunction with muscle 
tension disorder and dyspnea, and there is no medical 
evidence or opinion indicating that the veteran has separate 
and distinct disability manifested by breathing problems that 
is medically related to service.  Significantly, the veteran 
has not presented nor identified any medical opinion or 
evidence that, in fact, supports the claim for service 
connection.  

C.  Infectious Disorder Claimed as Hepatitis

Service medical records dated in April and May 1994 show 
treatment for a viral illness with a notation of hepatitis.  
Additional service treatment records dated in December 2000 
noted that the veteran had an ongoing condition of hepatitis.  
However, competent post-service medical evidence of record is 
negative for diagnosis or treatment of hepatitis, or of any 
chronic liver problems or other residuals of hepatitis.  In 
an April 2005 VA examination report, the examiner indicated 
that the veteran appeared to have had a liver enzyme 
elevation associated with a viral syndrome that resulted in 
her hospitalization for pneumonia during service.  The 
examiner further noted that the veteran's liver enzymes were 
now normal and indicated that hepatitis B and C serologies 
were negative. 

The Board emphasizes that Congress has specifically limited 
entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110.  
Hence, where, as here, competent evidence establishes that 
the veteran does not, at a minimum, the disability for which 
service connection is sought-an infectious disorder claimed 
as hepatitis-there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

D.  Left Knee Disability

The veteran contends that she suffered from a left knee 
disability as a result of an in-service knee injury in 1983.  
However, after considering the medical evidence in light of 
the above-noted criteria, the Board finds that the claim for 
service connection for a left knee disability must be denied.

Service medical records are devoid of any complaint, finding, 
or diagnosis of any left knee condition.  Post-service VA 
medical records show that the veteran complained of left knee 
pain that began two years before.  In an October 2001 VA 
examination report, the examiner notes that the veteran's 
left knee X-ray was normal and listed a diagnosis of left 
retropatellar pain syndrome.  The most recent VA examination 
report, dated in April 2005, showed in a diagnosis of left 
knee patellofemoral pain syndrome of the left knee, which is 
indicative of a current disability.  

In this case, the veteran's claim for service connection for 
a left knee disability must be denied because competent 
evidence simply does not establish that there is a medical 
nexus between the veteran's current left knee disability and 
service.  As indicated above, the Board notes that the record 
includes no medical opinion establishing a nexus between 
current left knee disability and military service.  
Significantly, the veteran has not presented nor identified 
any medical opinion that, in fact, supports the claim for 
service connection.

E.  Left Arm Scar

Service medical records dated in December 1983 show that the 
veteran had a left wrist laceration that required a stitch.  
An assessment of healed laceration was noted in the December 
1983 treatment record.  A June 1988 service examination 
report noted that the veteran had a 1-centimeter left wrist 
scar.  In a post-service April 2005 VA examination report, 
the examiner noted the existence of a left forearm scar but 
indicated that the veteran specifically denied any problems 
related to the scar.

As indicated, in this case, objective medical evidence of 
record shows that the veteran lacerated her left arm during 
service in 1983, requiring a stitch.  Current medical 
evidence of record, specifically the April 2005 VA 
examination report, indicates that the veteran has a current 
scar on her left forearm due to the laceration during service 
in 1983.  Hence, service connection for a left arm scar is 
warranted.  While the April 2005 examiner noted the 
appellant's denial of problems related to the scar, the Board 
finds that any evidence of actual functional impairment (or 
the lack thereof) more appropriately bears on the question of 
the rating to be assigned for the scar, rather than the 
appellant's entitlement to service connection for such a 
scar.

F.  All Disabilities

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with each 
service connection claim herein decided.  However, as 
indicated above, each claims turns on a medical matter.  As a 
layman without appropriate medical training and expertise, 
the veteran simply is not competent to provide probative 
(persuasive) evidence on a medical matter, such as the 
diagnosis of a specific disability or opinion as to etiology 
of any such disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the veteran's 
assertions either as to diagnosis or nexus between a current 
disability and service have no probative value.  

In adjudicating each claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim 
herein decided, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Service connection for migraine headaches is denied.

Service connection for residuals of pneumonia is denied.

Service connection for an infectious disorder claimed as 
hepatitis is denied.

Service connection for a left knee disability is denied.

Service connection for a left arm scar is granted.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for service connection 
for a low back disability is warranted, even though such 
action will, regrettably, further delay an appellate decision 
in this claim.

In this case, the veteran asserts that she has a current low 
back disability due to a lumbar injury incurred during active 
service.  Service medical records reflect that the veteran 
was treated for back strain in October 1982.  Additional 
treatment notes dated in August 1984 show that the veteran 
fell and suffered from a contusion to the lumbar spine.  A 
March 2001 service treatment note listed an impression of low 
back pain. 

The report of an October 2001 VA examination reflects the 
examiner's diagnosis of recurrent lumbar strain.  Thereafter, 
in an August 2004 remand, the Board requested that the RO 
obtain a VA examination to determine whether it is at least 
as likely as not (i.e., there is at least a 50 percent 
probability) that the veteran has a current low back 
disability related to any incident during service, to include 
an August 1984 fall and resulting lumbar contusion.

In an April 2005 VA examination report, the examiner listed a 
diagnosis of lumbar strain and noted that the veteran had 
been scheduled for an MRI study in May 2005.  In an August 
2005 VA examination addendum, a VA examiner noted that the 
veteran's June 2005 MRI study showed mild degenerative 
changes of the lumbar spine with no acute disc herniation or 
spinal stenosis.  However, the examiner noted that he could 
not comment any further on the veteran's back disability 
beyond what was written in the April 2005 report.  
Thereafter, the same examiner canceled the RO's request for 
the requested opinion. 

Despite the RO's admirable efforts to obtain the VA 
examination and opinion requested in the Board's August 2004 
remand, the April 2005 VA examiner did not provide the 
information needed to decide the veteran's claim.  Hence, 
another VA is necessary.  

Accordingly, the RO should arrange for the veteran to undergo 
an orthopedic examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report for any scheduled VA examination, without 
good cause, may well result in denial of the claim (as the 
original claim will be rated based on the evidence of 
record).  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file a copy of any notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further any 
examination, the RO should give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim on appeal, explaining that she has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also invite the appellant 
to submit all pertinent evidence in her possession, and 
ensure that its notice to the appellant meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-specifically as 
regards disability ratings and effective dates-as 
appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  The Board further notes that a 
copy of the June 2005 VA MRI study, referenced by the VA 
examiner in his August 2005 statement, was not associated 
with record.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain a copy the June 
2005 VA lumbar spine MRI report 
referenced by the VA examiner in the 
August 2005 VA examination addendum 
report of record.

2.  The RO should furnish to the veteran 
with a letter requesting that she provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for an back 
disability.  

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession that is not already of record, 
and explain the type of evidence that it 
is her ultimate responsibility to submit.  

In addition, the RO should ensure that 
its letter meets the requirements of the 
recent decision in Dingess/Hartman (cited 
to above)-specifically, as appropriate.  
The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of the lumbar 
spine, by a physician who has not 
previously evaluated her, at an 
appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should identify all 
disabilities affecting the low back.  
With respect to each diagnosed 
disability, the physician should render 
an opinion as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such low 
back disability is related to any 
incident during service, to include an 
August 1984 fall and resulting lumbar 
contusion.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
entitlement to service connection for a 
low back disability in light of all 
pertinent evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford her 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 Department of Veterans Affairs


